IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                      AT NASHVILLE                   FILED
DANIEL BENSON TAYLOR                                     )
                                              )                    August 27, 1999
       Appellant,                             )   C.C.A. NO. 01C01-9904-CC-00132
                                              )   (No. 98-5073C-1 Cecil W. Crowson
                                                                  Below)
VS.                                           )   HICKMAN COUNTYAppellate Court Clerk
                                              )
JACK MORGAN, WARDEN,                          )   The Hon. Donald P. Harris
                                              )   (Dismissal of Habeas Corpus Petition)
       Appellee.                              )   AFFIRMED PURSUANT TO RULE 20



                                         ORDER



              This matter is before the Court upon the state’s motion requesting that the

judgment in the above-styled cause be affirmed pursuant to Rule 20, Tennessee Court of

Criminal Appeals Rules. The appellant opposes the motion. Upon reviewing the record

and the pleadings in this case, we find that it is an appropriate matter for affirmance under

Rule 20.



              From the record, it appears that on October 6, 1982, the appellant was

convicted of second-degree murder and sentenced to life imprisonment. It further appears

that the offense occurred on September 20, 1980. The appellant contends that his

sentence is illegal because he was not sentenced under the Sentence Reform Act of 1982.

Finding that the appellant was properly sentenced under the law in effect at the time of the

offense, the trial court dismissed the petition for writ of habeas corpus relief.



              It is a well-established principle of law that the remedy of habeas corpus is

limited in its nature and its scope. Archer v. State, 851 S.W.2d 157, 161-162 (Tenn.1993);

Passarella v. State, 891 S.W.2d 619, 626 (Tenn. Crim. App.1994). In Tennessee, habeas

corpus relief is available only if "'it appears upon the face of the judgment or the record of

the proceedings upon which the judgment is rendered,' that a convicting court was without

jurisdiction or authority to sentence a defendant, or that a defendant's sentence of

imprisonment or other restraint has expired." Archer v. State, 851 S.W.2d 157, 164

(Tenn.1993) (citation omitted in original).



              In the present case, the appellant seeks to be sentenced under the 1982

Sentence Reform Act, however, the 1982 Act specifically stated that “[f]or all persons who
committed crimes prior to July 1, 1982, the prior law shall remain in full force and effect in

every respect, including but not limited to sentencing, parole and probation.” T.C.A. § 40-

35-112(a) (1982). Thus, it is irrelevant that the appellant was sentenced on October 6,

1982, because the 1982 Sentencing Reform Act specifically stated that it did not apply to

crimes committed prior to July 1, 1982. Id.



              IT IS, THEREFORE, ORDERED that the state’s motion to affirm the

judgment of the trial court under Rule 20, Tennessee Court of Criminal Appeals Rules, is

granted, and the judgment of the trial court is affirmed. It appearing that the appellant is

indigent, costs of these proceedings are taxed to the state.



                                                  _____________________________
                                                  JERRY L. SMITH, JUDGE

CONCUR:

_____________________________
JOHN H. PEAY, JUDGE

_____________________________
DAVID H. WELLES, JUDGE